Citation Nr: 1806758	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  11-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder with major depressive disorder and alcohol abuse and eating disorder.  

2.  Entitlement to an initial evaluation in excess of 30 percent prior to November 17, 2016, and thereafter, in excess of 50 percent for service-connected posttraumatic stress disorder with major depressive disorder and alcohol abuse (PTSD disability). 


REPRESENTATION

Veteran represented by:	Mr. John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1984 to April 1988. 

These matter come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office, located in Houston, Texas (RO).  In a September 2010 rating decision, the RO denied a claim for service connection for PTSD and anxiety disorder due to sexual abuse.  The Veteran perfected an appeal as to the denial of her claim.

In March 2016, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

In a June 2016 decision, the Board bifurcated the issue on appeal into entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The Board then awarded service connection for PTSD, and remanded the claim for other acquired psychiatric disorders for additional development.  

The RO implemented the Board's award for service connection for PTSD in a July 2016 decision and assigned a 30 percent rating, effective from April 12, 2012.  Then, in an April 2017 rating decision, the RO expanded the Veteran's service-connect PTSD disability to include both major depressive disorder and alcohol abuse, and increased the assigned evaluation from 30 to 50 percent, effective from November 2016.  The Veteran has filed a timely notice of disagreement to the initial assigned rating for PTSD disability.  See April 2017 notice of disagreement.   

In a June 2017 letter, the RO incorrectly informed the Veteran that the issue of initial increased rating for PTSD disability was already on appeal.  Although the initial increased rating issue was addressed in an April 2017 supplemental statement of the case (SSOC), the Veteran has not yet been issued a statement of the case (SOC) or given the opportunity to submit a substantive appeal.  See 38 U.S.C.A. §7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2017).  Accordingly, the issue of initial increased rating for PTSD is not ready for appellate review; however, the Board has taken jurisdiction of it for the limited purpose of remanding for the issuance of an SOC. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in June 2016, the Board remanded the claim for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, for additional development, to include a new VA psychiatric examination.  The Veteran has since been afforded with a March 2017 VA psychiatric examination.  Although the April 2017 rating decision expanded the Veteran's service-connect PTSD disability to include both major depressive disorder and alcohol abuse and noted that the assigned rating included symptoms of anxiety and panic attacks as well as awarded separate noncompensable evaluation for eating disorder, the competent medical evidence during the pendency of the appeal shows that the Veteran had additional diagnoses of anxiety and panic disorders.  As such, the April 2017 rating decision does not reflect a grant of the full benefit sought, and the Veteran needs to be issued a supplemental statement of the case (SSOC) that addresses the issue of entitlement to service connection for acquire psychiatric disorder, other than PTSD with major depressive disorder and alcoholism and eating disorder.   See Stegall v. West, 11 Vet. App. 268 (1998). 

Also, as noted above, the Veteran filed a timely notice of disagreement as to a July 2016 rating decision that implemented the award of service connection for PTSD disability and assigned an initial evaluation of 30 percent.   She had not yet been issued a related statement of the case (SOC) and provided with opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Therefore, on remand, the RO is requested to complete an SOC addressing this issue.  The Board emphasizes that in order to obtain appellate review of this issue, a timely substantive appeal must be filed following the issuance of the SOC.  See 38 U.S.C.A. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case (SOC) to the Veteran addressing her claim for initial increased rating for PTSD disability.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302 (b) (2017).  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2. Readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD with major depressive disorder and alcohol abuse and eating disorder based on the additional evidence of record since the April 2011 statement of the case.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




